Citation Nr: 0801808	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  91-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code, to include whether 
the discontinuance of vocational rehabilitation benefits 
effective in April 2006, was proper.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran had active military service from April 1979 to 
July 1987. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  These determinations were to the effect that 
the veteran was not eligible for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code 
because his extensive educational history and general work 
skills acquired in the military provided basic credentials 
for employment, and also because he had failed to cooperate 
in his pursuit of vocational services.  

In an October 1995 decision, the Board confirmed the RO's 
determination that the veteran was not eligible for 
vocational rehabilitation training.  The veteran perfected an 
appeal of that decision to the United States Court of Appeals 
for Veterans Claims (Court or CAVC).  In February 1998, the 
Court issued an Order that vacated the Board's October 1995 
decision and remanded the matter to the Board for 
readjudication.  

In July 2002, the veteran appeared before one of the 
undersigned Veterans Law Judges at a travel Board hearing at 
the RO.  The transcript of that hearing has been associated 
with the claims file.

In June 2003 and September 2005, the case was remanded to the 
RO for additional development.  Following the completion of 
the requested development, in November 2006, the RO issued a 
supplemental statement of the case.  

In June 2007, the veteran appeared before another of the 
undersigned Veterans Law Judges at a travel Board hearing at 
the RO.  The transcript of that hearing has been associated 
with the claims file.  

The Board notes in passing that the veteran has asserted on 
several occasions, including as recently as June 2007 that 
his service-connected movement disorder should be adjudicated 
as permanently 100 percent disabling.  The issue has not been 
developed for appellate review, is not inextricably 
intertwined with the current issue on appeal, and the Board 
has no authority to adjudicate the matter in the first 
instance.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2007). 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of:  
movement disorder with multiple somatic complaints, rated 100 
percent disabling; hemorrhoids, rectal polyp; seborrhea 
dermatitis; and status post cyst of the neck; each rated as 
noncompensably disabling.  The combined schedular evaluation 
is 100 percent.  He is also nonservice-connected for 
septorhinoplasty, deviated nasal septum; postoperative 
neurofibroma, left hand; and residuals of injuries of the 
left ankle, whiplash and fingers.

2.  The veteran's initial claim for Chapter 31 vocational 
rehabilitation training was received by the RO in July 1989.

3.  The veteran was seen in counseling in September 1989, 
following which it was determined by the counseling 
psychologist that the veteran was severely disabled and that 
his feasibility to be actually employed in other areas was 
questionable.  It was noted that he was presently working for 
the Federal government as a college and education programs 
counselor.  It was further determined that he was in need of 
employment assistance.

4.  The evaluation revealed that the veteran had a Master of 
Arts degree in education, was certified in elementary and 
secondary education, and had also completed a number of 
additional courses at both the undergraduate and graduate 
levels.

5.  In December 1989, it was concluded by the VA counseling 
psychologist that the question of whether or not the veteran 
was suitably employed or had a need for vocational 
rehabilitation training would be reevaluated following future 
action by the veteran, including his willingness to undergo a 
medical examination and submission of a position description 
and attendance records regarding his employment at that time 
as an education counselor.  He was offered employment 
assistance, which he declined, and he also declined to submit 
the requested employment information. 

6.  The veteran did not complete his initial counseling 
evaluation because he failed to undergo medical evaluations 
and aptitude tests, as well as provide data regarding his 
employment as requested by the his counseling psychologist. 

7.  In November 2005, the RO determined that appropriate 
procedures had not previously been followed with respect to 
the veteran's application for Chapter 31 Vocational 
Rehabilitation and Employment Services, and reinstated the 
case as a new application.  

8.  On December 6, 2005, a Vocational Rehabilitation and 
Employment (V, R & E) Rehabilitation Counselor at the RO sent 
to the veteran a letter that notified him that his case had 
been referred for a new entitlement decision.  The letter 
disclosed information regarding the V, R & E program, asked 
the veteran to complete a Rehabilitation Needs Inventory 
form, and scheduled him for a face-to-face meeting with the 
V, R & E Rehabilitation Counselor for December 21, 2005.  The 
veteran did not attend the scheduled meeting and did not 
contact the VA.  

9.  On December 21, 2005, the V, R & E Rehabilitation 
Counselor sent a letter to the veteran notifying him of his 
failure to make the scheduled appointment, and his failure to 
contact the VA.  The veteran was advised that his failure to 
contact VA by January 21, 2006 would result in moving his 
case into interrupted status.  The letter advised as to the 
effect of such status on his case.  The veteran did not 
respond to the letter.  

10.  On January 26, 2006, the V, R & E Rehabilitation 
Counselor sent a letter to the veteran notifying him again of 
his failure to make the scheduled Vocational Assessment and 
Counseling appointment, and his failure to contact the VA.  
The veteran was urged to call and schedule another 
appointment, and was rescheduled for another meeting for 
February 24, 2006.  The veteran was advised that his failure 
to make the appointment or contact VA within 30 days would 
result in moving his case into interrupted status.  The 
letter advised as to the effect of such status on his case.  

11.  On February 21, 2006, the veteran directed a letter to 
the V, R & E Rehabilitation Counselor to advise that he would 
not be attending the scheduled February 24, 2006 counseling 
appointment.  The veteran further expressed dissatisfaction 
with the handling of his Vocational Rehabilitation matter by 
the RO and requested that his case be promptly reviewed by 
the Board.  

12.  On March 3, 2006, the V, R & E Rehabilitation Counselor 
sent a certified letter to the veteran with return receipt 
requested and received, that advised that because the veteran 
had refused a face-to-face meeting, there was no choice but 
to place his case in interrupted status, effective March 2, 
2006.  The veteran was also advised that his failure to 
contact VA to schedule an appointment within 30 days would 
result in the consideration of a discontinuance of the 
veteran's rehabilitation program.  

13.  On April 3, 2006, a V, R & E Officer at the RO prepared 
a written report, stating that the veteran's case was 
reviewed for the express purpose of identifying whether 
termination of all service and benefits to the veteran under 
Chapter 31 would be necessary.  The V, R & E Officer 
concluded that she was in concurrence that all regulations 
and due process procedures had been met, and recommended 
formal discontinuance.  

14.  On April 3, 2006, the V, R & E Counselor sent a 
certified letter to the veteran with return receipt requested 
and received, that advised the veteran of the suspension or 
discontinuance of his claim for V, R & E services.  

16.  The veteran, who was previously participating in a 
vocational rehabilitation training program, did not maintain 
satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitation services.


CONCLUSIONS OF LAW

1.  The applicable criteria for additional Chapter 31 
vocational rehabilitation training have not been met.  38 
U.S.C.A. §§ 3102, 3103, 3106, 5107 (West 2002 & Supp. 2007);  
38 C.F.R. §§ 21.41, 21.42, 21.44, 21.50(e), 21.51(f)(2)(iii), 
21.53, 21.362, 21.364 (2007).  

2.  The discontinuance of vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code, effective in April 2006, was proper.  38 U.S.C.A. §§ 
3111, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 21.197, 
21.198, 21.362, 21.364 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that since the time that the veteran had 
filed his original claim, VA enacted law and its implementing 
regulations that essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provided that VA will notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim, 
and assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), are relevant to Chapter 51 of Title 38 of the United 
States Code and do not apply in vocational rehabilitation 
benefits which are governed by Chapter 31.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. 
Principi, 18 Vet. App. 435 (2004).  

Notwithstanding, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provision of § 21.1032(a)."  In this case all 
relevant and probative evidence is contained in the veteran's 
Counseling/Evaluation Rehabilitation folders pertaining to 
his application for Chapter 31 benefits and the evaluations 
and counseling records generated in connection with that 
application.  As will be explained in greater detail below, 
the veteran has also been provided with considerable 
information outlining his due process rights, and the 
requirements for entitlement to vocational rehabilitation 
services as well as the information and action that were 
required of him in order to assist VA in delivering those 
services.  

These documents, including VCAA-style notice letters 
pertinent to vocational rehabilitation benefits, the 
statement of the case, several supplemental statements of the 
case, and Board remands, provided notification of the 
information and evidence necessary to substantiate this 
claim, and indicated to the veteran that the RO would make 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  During the course of the 
development of the case, the veteran made it clear that he 
did not wish to provide any further information to the RO, 
which is one of the critical matters at issue.  Thus, under 
the circumstances in this case, VA has satisfied its duties 
to notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  

Veteran's Contentions

The veteran contends, in effect, that he is entitled to 
Chapter 31 vocational rehabilitation training in order to 
complete approximately nine months of undergraduate 
prerequisites required for entry into an optometry doctorate 
program, and, thereafter, completion of an optometry 
doctorate degree.  In this regard, he maintains that 
symptomatology attributable to his service-connected  
movement disorder prevents him from maintaining employment in 
any field for which he has been trained.  The veteran argues 
that his movement disorder causes chronic fatigue, and 
prevents him from typing, writing, or speaking for extended 
periods of time.  He alleges that his most recent position as 
an education counselor required him to perform the 
aforementioned activities, and, as result he was unable to 
keep up with the pace of work required.  The veteran further 
maintains that an occupation as an optometrist would be 
commensurate with his educational level and the earning 
capacity he possessed before he developed this movement  
disorder.  The Board's attention has been directed to an  
April 19, 1990 letter by a potential employer.  Additionally, 
the veteran has contended that the VA has delayed processing 
his claim seeking Chapter 31 vocational rehabilitation 
benefits.  Essentially, he asserts that his VA counseling 
psychologist failed to provide necessary information in order 
that he could make an informed decision regarding the 
necessity of a medical examination.  He further argues that 
he should not be penalized because of VA's bureaucratic 
delays and, therefore, he should be accorded the 12-year 
period of eligibility for Chapter 31 vocational 
rehabilitation benefits.  More recently, the veteran has 
expressed a distrust and lack of confidence in the RO, 
arguing that they are now biased against him and his claim 
for benefits.   

Factual Background

Review of the evidentiary record reflects that by rating 
decision of May 1989, service connection was established for 
movement disorder with multiple somatic complaints, rated 100 
percent disabling; and hemorrhoids, rectal polyp, seborrhea 
and postoperative cysts of the neck, each  noncompensably 
rated.  He is also nonservice-connected for septorhinoplasty, 
deviated nasal septum; postoperative  neurofibroma, left 
hand; and residuals of injuries of the left ankle, whiplash 
and fingers.  The combined schedular rating for his service-
connected disabilities is 100 percent.  The veteran was 
notified of the 100 percent rating by VA letter dated in June 
1989.

In July 1989, the veteran filed his initial claim for Chapter 
31 vocational rehabilitation training.  In support of his 
claim, in September 1989, the veteran completed a 
questionnaire (VA Form 28-1902) wherein he indicated that he 
had more than 16 years of education.  He noted that he last 
attended the State University of New York, Brockport in 
August 1988.  The veteran reported that he was interested in  
pursuing a Ph.D. in optometry, pharmacy, psychology, 
counseling, higher education, social work, mathematics or 
engineering.  Relative to his employment history he indicated 
that during his tour of military service, he served as 
Director of Radar Operations and Administration for 40 
months, College Professor and Director of Regional 
Academic/College Scholarship, 20 months, and Director of 
Technical Training (quality assurance, contracts and 
instructional design) for 23 months.  He stated that he 
worked postservice from January 1988 to March 1988 as an 
instructional designer (heavy computer) and from February 
1989 to June 1989 as a Security Guard and Training 
Coordinator.  The veteran further noted that he was presently 
employed as a College and Education Programs' Counselor.  He 
stated that his disabilities included muscle rigidity, 
extreme fatigue, tremor variable from mild to extremely 
severe, double vision/eye strain/blurred vision, mouth sores, 
body-wide pain, speech difficulty and rectal bleeding.  In 
response to a question about how his disabilities limited him 
in finding or holding a job, he explained that the appearance 
of "compulsiveness" caused by physical disease had restricted 
his opportunity to manage, thus cutting his actual net income 
by over $1,200 per month from his previous Air Force 
earnings.

Pursuant to the veteran's July 1989 claim for Chapter 31 
vocational rehabilitation training, the veteran met with a VA 
counseling psychologist for a counseling session in  
September 1989.  On that occasion, the veteran reported that 
he graduated from the University of Rochester with a Bachelor 
of Arts degree in History in June 1972 and, thereafter, 
obtained a Master of Arts degree in Education in  February of 
1977.  He stated that he had completed approximately 80 to 90 
semester graduate hours in numerous courses with a grade 
point average over 3.00.  It was further indicated that he 
was permanently certified in Elementary and Secondary 
Education.  During the counseling session, the veteran 
related that he liked the fields of education and counseling 
but found that talking, paperwork and related tasks were real 
problems for him.  It was also pointed out that during his 
tour of duty in the United  States Air Force, he had a number 
of different responsible positions.  The veteran emphasized 
that he preferred jobs that involved no talking, writing, 
reading, or collating.  The veteran further indicated that he 
really preferred any job with "intelligence but was aware 
that he had extreme difficulty in many areas." 

The veteran reported that following his discharge from 
military service, he had obtained employment in several 
fields which he was unable to maintain because of his 
physical  limitations.  The veteran also stated that he 
resigned from positions because the pay was so low.  He 
indicated that he had been working at Fort Drum in Watertown, 
New York since June 19, 1989 with a salary grade of GS-9, 
step 1 as an education counselor.  The veteran emphasized 
that the position was creating problems for him because there 
was a  substantial amount of paperwork.  He noted that the 
position required him to do actual counseling and discussion 
with individuals and talking had presented some real 
problems. He reported an increase in the pain in his neck and 
throat.  It was noted that this in turn added a stress factor 
for him in terms of his overall emotional tone.

The counseling psychologist reiterated that the veteran had a 
Bachelor's Degree in History, Master's Degree in Elementary 
and Secondary Education with permanent certification.  She 
noted that he had completed a number of other courses which 
provided him with skills in the areas of computers and 
counseling.  While the counseling psychologist conceded that 
the veteran was severely disabled from multiple medical 
complaints, she indicated that the question was whether or 
not he really had sufficient education for employment 
purposes.  She stated that the veteran had raised very 
significant issues relative to performance of any types of 
duties involving vocalization, writing, computer input, 
visual acuity, motor strength, repetitious motor activities, 
working in air conditioned situations, chronic fatigue and 
significant drains of energy during the day, plus multiple 
aches and pains.  It was also noted that his overall writing 
was extremely poor.  The counseling psychologist commented 
that there were real questions about the veteran's 
feasibility to actually be employable in other areas.  It  
was further pointed out that the veteran had taken course 
work since the onset of his illness/disability and had done 
extremely well in that given situation.

The counseling psychologist concluded that at the very least 
the veteran was in need of employment assistance.  She 
indicated that following a discussion with the veteran 
regarding employment assistance, he indicated that he was not 
interested.  She noted that he was very adamant about wanting 
to continue in school.  Counseling was suspended in  order to 
review the veteran's case with additional counseling officers 
regarding the concerns of the veteran's career goal of 
optometrist.  The preliminary assessment was that such a goal 
was inappropriate, in light of his own visual problems, poor 
handwriting, and motor skills. 

In a December 18, 1989 memorandum, the veteran's counseling 
psychologist reported that a thorough review of the veteran's 
claims file and academic record had been undertaken.  She  
reiterated that the veteran had a graduate degree and 
successful completion of several courses thereafter.  It was  
noted that he had been working as a GS-9 at Fort Drum since  
June 19, 1989 as a College and Education Programs Counselor.  
The counseling psychologist indicated that the veteran had 
developed exemplary work skills while in the military and it  
was felt that the basic skills were transferable to any work  
situation.  She recognized that he was very bright, 
articulate and possessed the ability to write very well.  It  
was indicated that it was difficult to pinpoint exactly his 
limitations as his only visible issue was the twisting of his 
neck, and although his speech was somewhat labored after a 
while, it was very intelligible.  She concluded that in light 
of his advanced degree and additional training, coupled with 
his experience and basic abilities, it was felt that he did 
not need additional schooling to be employed in accordance 
with VA's regulations. 

In a Report of Contact dated December 21, 1989, the VA 
counseling psychologist reported that the veteran was advised 
on this date that after complete review of his records, his 
extensive educational background, experience in  the military 
and current employment as a GS-9 counselor, it was found that 
he was not in need of additional education in  order to have 
employment that was consistent with his major  limitations.  
She pointed out that based upon the number of complaints he 
had presented, it would appear that he would have some 
difficulty in most situations.  The veteran  indicated that 
he did not think that his current employment was at a level 
to equate to his military position.  The  veteran was advised 
that if he felt he could not do his job because of his 
disability, arrangement would be made for a  medical 
evaluation with an "impartial" physician at the VA medical 
facility in Syracuse, New York.  He was also  requested to 
provide a position description as well as attendance records 
to support the idea that his job  presented a problem.  The 
veteran was also offered employment assistance as a service.  
The veteran declined to cooperate with any of the suggestions 
presented.  He continued to indicate that he desired 
additional education in a new career field.

In a January 1990 VA letter, the VA counseling psychologist 
informed the veteran that the evidence of record did not  
support his contention of the need for additional advanced 
degrees for employment.  It was indicated that his extensive 
educational history as well as general work skills acquired 
in the military provided basic credentials for employment.

Of record is April 1990 correspondence, wherein R.M., O.D., 
indicated that he was the owner of an eye care clinic.  He 
stated that he would have a guaranteed  position for the 
veteran provided that he completed an optometry doctorate.  
He also indicated that he had discussed the veteran's health 
restrictions with respect to the position, pointing out that 
due to modern easy-to-use equipment and the assistance of a 
technician, his medical problems would not prevent him from 
performing the duties of an optometrist.

In September 1991, the veteran, accompanied by his  
representative at that time, appeared and presented  
testimony at a hearing on appeal before a panel of the Board 
sitting in Washington, D. C.  On that occasion, it was 
pointed out that the veteran had left his employment at Fort 
Drum in March 1990 because of symptoms related to his  
service-connected disabilities.  The veteran testified that 
he was unable to retain employment in his career field based  
on his past education.  He stated that he was unable to  
maintain employment as a counselor because the duties thereof 
were exacerbating the symptoms attributable to his service-
connected movement disorder.  The veteran noted that he 
suffered from persistent fatigue and pain.  In this  regard, 
he stated that while he had obtained education that would 
qualify him to be employed, most required speaking, writing 
and typing which he was unable to undertake.  The  veteran 
stated that he was interested in pursuing a career in 
optometry, surveying or physical therapy.  He explained  that 
he did not complete his initial evaluation because his 
counseling psychologist requested a copy of his performance  
evaluation which he had not received.  He further noted that 
she would not provide an explanation as to the purpose of an  
examination at the VA medical facility in Syracuse, New York.  
A complete transcript of the testimony is of record. 

In response to the Board's November 1991 remand request, the 
RO afforded the veteran the opportunity to undergo aptitude 
tests, as well as psychiatric and psychological evaluations 
in order to determine the need for Chapter 31 training and 
the feasibility of the veteran completing his chosen 
vocational goals.  Pursuant thereto, the veteran indicated in 
July 1992 that he did not wish to take part in the 
evaluations and requested that his case be returned to the 
Board for appellate consideration.

As noted above, in an October 1995 decision, the Board 
confirmed the RO's determination that the veteran was not 
eligible for vocational rehabilitation training.  The veteran 
perfected an appeal of that decision to the Court.  In 
February 1998, the Court issued an Order that vacated the 
Board's October 1995 decision and remanded the matter to the 
Board for readjudication.  The basis for the Courts' vacatur 
of the Board's 1995 decision was that the proper due process 
procedures had not been followed by the RO in their 
relegation of his case to "discontinued" status and 
terminated services to the veteran based upon their finding 
that the veteran was uncooperative.  

In July 2002, the veteran appeared before one of the 
undersigned Veterans Law Judges at a travel Board hearing at 
the RO.  

In June 2003 and September 2005, the case was remanded to the 
RO for additional development.  

In November 2005, the RO determined that appropriate 
procedures had not previously been followed with respect to 
the veteran's application for Chapter 31 Vocational 
Rehabilitation and Employment Services.  Consequently, the RO 
reinstated the veteran's case as a new application.  

On December 6, 2005, a Vocational Rehabilitation and 
Employment (V, R & E) Rehabilitation Counselor at the RO sent 
the veteran a letter that notified him that his case had been 
referred for a new entitlement decision.  The letter 
disclosed information regarding the V, R & E program, asked 
the veteran to complete an enclosed Rehabilitation Needs 
Inventory form, and scheduled him for a face-to-face meeting 
with the V, R & E Rehabilitation Counselor for December 21, 
2005.  The veteran did not attend the scheduled meeting and 
did not contact the VA.  

On December 21, 2005, the V, R & E Rehabilitation Counselor 
sent a letter to the veteran notifying him of his failure to 
make the scheduled appointment, and of his failure to contact 
the VA.  The veteran was advised that his failure to contact 
VA by January 21, 2006 would result in moving his case into 
interrupted status.  The letter further advised as to the 
affect of such status on his case.  The veteran did not 
respond to the letter, but did direct an e-mail to the V, R & 
E Rehabilitation Counselor requesting specific documents 
under the Freedom of Information Act (FOIA).  

On January 26, 2006, the V, R & E Rehabilitation Counselor 
sent a letter to the veteran notifying him again of his 
failure to make the scheduled Vocational Assessment and 
Counseling appointment, and his failure to contact the VA.  
The veteran was urged to call and schedule another 
appointment, and was rescheduled for another meeting for 
February 24, 2006.  The veteran was advised that his failure 
to make the appointment or contact VA within 30 days would 
result in moving his case into interrupted status.  The 
letter advised as to the affect of such status on his case.  

On February 21, 2006, the veteran directed a letter to the V, 
R & E Rehabilitation Counselor that advised him that he would 
not be attending the scheduled February 24, 2006 counseling 
appointment.  The veteran further expressed dissatisfaction 
with the handling of his Vocational Rehabilitation matter by 
the RO and requested that his case be promptly reviewed by 
the Board.  

On March 3, 2006, the V, R & E Rehabilitation Counselor sent 
a certified letter to the veteran with return receipt 
requested and received, that first clarified the reason why 
his application for Chapter 31 services had been reinstated, 
disclosing that it was due to a prior failure on the part of 
VA to provide proper due process to the veteran.  The letter 
then discussed the necessity of the veteran making face-to-
face contact with the VA Counselor in order to help the 
Counselor make a proper and accurate entitlement decision.  
The veteran was further advised that because the veteran had 
refused a face-to-face meeting, there was no choice but to 
place his case in interrupted status, effective March 2, 
2006.  The veteran was again urged to respond to the requests 
for a meeting, and further advised as to the affect of 
interrupted status on his case.  The veteran was also advised 
that his failure to contact VA to schedule an appointment 
within 30 days would result in the consideration of a 
discontinuance of the veteran's rehabilitation program.  
Finally, the letter advised as to what the affect of 
discontinuance would be to his case.  

On March 27, 2006, the veteran sent a letter directly to the 
Board that stated that he was intentionally bypassing the RO 
because of their bias, and requested a travel Board hearing 
and the postponement of the RO's March 3, 2006 decision to 
interrupt his Chapter 31, Vocational Rehabilitation and 
Education program.   

On April 3, 2006, a V, R & E Officer at the RO prepared a 
written report that stated that the veteran's case was 
reviewed for the express purpose of identifying whether 
termination of all service and benefits to the veteran under 
Chapter 31 would be necessary.  The report briefly outlined 
the efforts made by the V, R & E Division to meet with the 
veteran, and the veteran's response to those efforts leading 
up to the claim being interrupted.  Noting that the veteran 
had yet to complete the Rehabilitation Needs Inventory or 
attend any requested meetings, the V, R & E Officer concluded 
that she was in concurrence that all regulations and due 
process procedures had been met, and recommended formal 
discontinuance.  

On April 3, 2006, the V, R & E Counselor sent a certified 
letter to the veteran with return receipt requested and 
received, that advised the veteran of the suspension or 
discontinuance of his claim for V, R & E services.  The 
report explained why the Counselor had stopped working on the 
veteran's claim by outlining in detail the actions of the V, 
R & E Counselor and the veteran's response to those actions.  
The veteran was advised as to what he needed to do to reopen 
his claim, what the affect of the decision was on his 
benefits, and what he could do if he had questions, or if he 
disagreed with the decision.  

In November 2006, the RO issued a supplemental statement of 
the case.  In June 2007, the veteran appeared before another 
of the undersigned Veterans Law Judges at a travel Board 
hearing at the RO.  

Laws and Regulations 

The VA shall determine the reasonable feasibility of  
achieving a vocational goal in each case in which a veteran  
has either an employment handicap or a serious employment  
handicap.  The term "vocational goal" means a gainful 
employment status consistent with the veteran's abilities, 
aptitudes and interests.  38 U.S.C.A. §§ 3101, 3106 (West 
2002 & Supp. 2007), 38 C.F.R. § 21.53 (2007). 

As pertinent to the present appeal, the legal criteria  
governing the determination of feasibility for the attainment 
of a vocational goal by a veteran is predicated on the 
veteran's physical and mental disabilities permitting 
training for a goal to begin within a reasonable period of  
time.  Achievement of a vocational goal is reasonably 
feasible for a veteran when vocational goals have been met 
and a veteran either possesses or will be provided services  
to develop the necessary educational skills and a background 
to pursue vocational goals.  38 C.F.R. § 21.53.  VA is not 
required to provide rehabilitation services when the 
achievement of a vocational goal is not found feasible after 
compelling evidence establishes that the achievement of a  
vocational goal is not currently reasonably feasible beyond 
any reasonable doubt.  38 C.F.R. § 21.53(e)(2). 

In the present case, the Board notes that once the veteran 
filed for Chapter 31 vocational rehabilitation benefits it 
was necessary for him to be evaluated by appropriate staff of 
the Vocational Rehabilitation and Counseling Division for 
several purposes including establishing whether a vocational 
goal is reasonably feasible, the effect of his disability on 
his employability and, if vocational rehabilitation is 
feasible, to prepare an individual program for him.  38  
C.F.R. § 21.50 (2007). 

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40.  38 C.F.R. 
§ 21.1(b)(1).  The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran.  38 C.F.R. § 21.1(b)(2).  The third 
requirement is that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  See 38 
C.F.R. § 21.180(a).  The veteran's initial case status is 
"applicant" status.  38 C.F.R. § 21.182.  Once the existence 
of a qualifying service-connected disability is established 
under 38 C.F.R. § 21.40(a), an "initial evaluation" is 
scheduled.  38 C.F.R. § 21.50(a).  If the veteran attends the 
appointment for an initial evaluation, the veteran then 
progresses to "evaluation and planning status."  See 38 
C.F.R. § 21.180(e)(1)-(4).  During evaluation and planning 
status, it is determined whether the veteran has an 
employment handicap under 38 C.F.R. § 21.40(b) and whether 
achievement of a vocational goal is feasible, and a plan is 
developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

When a decision concerning achievement of a vocational goal 
cannot be made during the initial evaluation, 38 C.F.R. § 
21.57 provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status". 38 
C.F.R. § 21.57(a).  See 38 C.F.R. § 21.188 (outlining the 
procedures for moving an applicant from "evaluation and 
planning" status to "extended evaluation" status).  If the 
veteran completes "evaluation and planning status," he or she 
moves to "rehabilitation to the point of employability" 
status; from there progresses to "employment services" 
status; and from there to "rehabilitated" status.  See 
38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

38 C.F.R. § 21.197 provides that the purpose of interrupted 
status is to recognize that a variety of situations may arise 
in the course of a rehabilitation program in which a 
temporary suspension of the program is warranted.  A 
veteran's case will be assigned to interrupted status when:  
(1) VA determines that a suspension of services being 
provided is necessary; and (2) either (i) a definite date for 
resumption of the program is established, or (ii) the 
evidence indicates the veteran will be able to resume the 
program at some future date, which can be approximately 
established.

A veteran's case may be interrupted and assigned to 
interrupted status for reasons including but not limited to 
the following:  (1) if a veteran does not begin or continue 
the rehabilitation process, his or her case will be 
interrupted and assigned to interrupted status; (2) if a 
veteran's conduct or cooperation becomes unsatisfactory, 
services and assistance may be interrupted as determined 
under provisions of 38 C.F.R. §§ 21.362 and 21.364; (3) the 
veteran cannot continue the program because the necessary 
training and rehabilitation services are unavailable; (4) a 
veteran's case shall be assigned to interrupted status prior 
to discontinuance and assignment to discontinued status in 
all cases except as provided in 38 C.F.R. § 21.182(d) (where 
the veteran's case is discontinued in the applicant stage) 
and upon the veteran's death.  The purpose of assignment to 
interrupted status is to assure that all appropriate actions 
have been taken to help the veteran continue in his or her 
program before discontinuing benefits and services.  A 
veteran in interrupted status may be assigned to his or her 
prior status or other appropriate status, if he or she 
reports for entrance or re-entrance into the prescribed 
program at the time and place scheduled for the resumption of 
the rehabilitation program.

38 C.F.R. § 21.198 provides that the purpose of discontinued 
status is to identify situations in which termination of all 
services and benefits received under Chapter 31 is necessary.  
VA will discontinue the veteran's case and assign the case to 
discontinued status following assignment to interrupted 
status as provided in 38 C.F.R. § 21.197 for reasons 
including but not limited to the following: (1) the veteran 
declines to initiate or continue the rehabilitation process; 
(2) unsatisfactory conduct and cooperation; (3) end of 
eligibility and entitlement occurs; (4) medical and related 
problems; (5) the veteran voluntarily withdraws from the 
program; and/or (6) the veteran fails to progress in the 
program.

The Vocational Rehabilitation and Counseling Officer shall 
review each case in which discontinuance is being considered 
for a veteran with a service-connected disability rated 50 
percent or more disabling.  The Vocational Rehabilitation and 
Counseling Officer may utilize existing resources to assist 
in the review, including referral to the Vocational 
Rehabilitation Panel.  Except as noted, assignment of the 
veteran's case to the same status from which the veteran was 
discontinued or to a different one requires that VA first 
find that:  (1) the reason for the discontinuance has been 
removed; and (2) VA has determined his or her eligibility and 
entitlement under Chapter 31; (3) a veteran placed into 
discontinued status as a result of a finding of 
unsatisfactory conduct or cooperation under 38 C.F.R. §§ 
21.362 and 21.364 must also meet the requirements for re-
entrance into a rehabilitation program found in 38 C.F.R. § 
21.364.  VA is obligated to establish appropriate procedures 
to follow up on cases which have been placed in discontinued 
status, except in those cases reassigned from applicant 
status.  The purpose of such follow up is to determine 
whether:  (1) the reasons for discontinuance may have been 
removed, and reconsideration of eligibility and entitlement 
is possible; or (2) the veteran is employed, and criteria for 
assignment to rehabilitated status are met.

38 C.F.R. § 21.362, pertaining to Satisfactory Conduct and 
Cooperation, provides:

 (a) General.  The successful development and implementation 
of a program of rehabilitation services require the full and 
effective participation of the veteran in the rehabilitation 
process.

(1) The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31; (2) The staff is 
responsible for insuring satisfactory conduct and cooperation 
on the veteran's part; and (3) VA staff shall take required 
action when the veteran's conduct and cooperation are not 
satisfactory. (See § 21.364)

(b) VA responsibility.  VA shall make a reasonable effort to 
inform the veteran and assure his or her understanding of:

(1) The services and assistance which may be provided under 
Chapter 31 to help the veteran maintain satisfactory 
cooperation and conduct and to cope with problems directly 
related to the rehabilitation process, especially counseling 
services; (2) Other services which VR&C staff can assist the 
veteran in securing through non-VA programs; and (3) The 
specific responsibilities of the veteran in the process of 
developing and implementing a program of rehabilitation 
services, especially the specific responsibility for 
satisfactory conduct and cooperation.

(c) Veteran's responsibility.  A veteran requesting or being 
provided services under Chapter 31 must:

(1) Cooperate with VA staff in carrying out the initial 
evaluation and developing a rehabilitation plan; (2) Arrange 
a schedule which allows him or her to devote the time needed 
to attain the goals of the rehabilitation plan; (3) Seek the 
assistance of VA staff, as necessary, to resolve problems 
which affect attainment of the goals of the rehabilitation 
plan; (4) Conform to procedures established by VA governing 
pursuit of a rehabilitation plan including: (i) Enrollment 
and reenrollment in a course; (ii) Changing the rate at which 
a course is pursued; (iii) Requesting a leave of absence; 
(iv) Requesting medical care and treatment; (v) Securing 
supplies; and (vi) Other applicable procedures. (5) Conform 
to the rules and regulations of the training or 
rehabilitation facility at which services are being provided.

(d) Responsibility for determining satisfactory conduct and 
cooperation.  VR&C staff with case management responsibility 
in the veteran's case will: (1) Monitor the veteran's conduct 
and cooperation as necessary to assure consistency with 
provisions of paragraph (c) of this section. (2) Provide 
assistance which may be authorized under Chapter 31, or for 
which arrangements may be made under other programs to enable 
the veteran to maintain satisfactory conduct and cooperation.

38 C.F.R. § 21.364, pertaining to Unsatisfactory Conduct and 
Cooperation, provides:

(a) General.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may, after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which such services and assistance 
have been discontinued, VA may reinstitute such services and 
assistance only if the counseling psychologist determines 
that:

(1) The unsatisfactory conduct or cooperation of such veteran 
will not be likely to recur; and (2) The rehabilitation 
program which the veteran proposes to pursue (whether the 
same or revised) is suitable to such veteran's abilities, 
aptitudes, and interests.

(b) Unsatisfactory conduct or cooperation exists.  When the 
case manager determines that the veteran's conduct and/or 
cooperation are not in conformity with provisions of § 
21.362(c), the case manager will:

(1) Discuss the situation with the veteran; (2) Arrange for 
services, particularly counseling services, which may assist 
in resolving the problems which led to the veteran's 
unsatisfactory conduct or cooperation; (3) Interrupt the 
program to allow for more intense efforts, if the 
unsatisfactory conduct and cooperation persist. If a 
reasonable effort to remedy the situation is unsuccessful 
during the period in which the program is interrupted, the 
veteran's case will be discontinued and assigned to 
"discontinued" status unless mitigating circumstances are 
found.  When mitigating circumstances exist, the case may be 
continued in "interrupted" status until VA staff determines 
the veteran may be reentered into the same or a different 
program because the veteran's conduct and cooperation will be 
satisfactory, or if a plan has been developed, to enable the 
veteran to reenter and try to maintain satisfactory conduct 
and cooperation.  Mitigating circumstances include: (i) The 
effects of the veteran's service and nonservice-connected 
condition; (ii) Family or financial problems which have led 
the veteran to unsatisfactory conduct or cooperation; or 
(iii) Other circumstances beyond the veteran's control.

In a matter on appeal, after the evidence has been assembled, 
it is the Board's responsibility to evaluate the entire 
record. See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

Analysis

The purpose of vocational rehabilitation training under 
Chapter 31 is to enable a veteran to become employable and 
maintain suitable employment.  38 U.S.C.A. § 3100.  In this 
case, it was initially determined by the RO in December 1989 
that although the veteran was severely disabled, the evidence 
of record did not support his contention that he was in need 
of additional advanced training for suitable employment.  In 
addition, it was noted that feasibility was a major concern 
and that the evidentiary record reflected that the veteran 
would have difficulty performing in any occupation.  He was 
offered employment assistance, which he declined.  A final 
determination was not reached because of a need for 
additional action by the veteran, specifically, the need that 
he undergo aptitude tests and psychiatric and psychological 
evaluations, as well as submission of a written description 
of his job requirements at that time and attendance records.  

The Board notes that in July 1992 written correspondence, the 
veteran specifically declined to undergo additional medical 
evaluations or supply the requested data.  Under these 
circumstances, it is clear that in failing to do either, the 
veteran did not sufficiently cooperate in the completion of 
the initial Chapter 31 evaluation, despite reasonable 
attempts by VA to develop an appropriate program of Chapter 
31 rehabilitative services.  As indicated above, in the 
Board's October 1995 decision to deny the veteran's claim for 
additional Chapter 31 vocational rehabilitation training, it 
was found that the veteran's failure to respond to the RO's 
attempts to offer assistance constituted a lack of 
cooperation on his part.  The Board concurs with that initial 
finding that the veteran's actions constituted a lack of 
cooperation on his part, but acknowledges that additional 
actions on the part of VA was necessary in order to assure 
that full due process was accorded the veteran prior to 
making such a determination.  

Specifically, in its 1998 decision, the Court methodically 
outlined the steps that are required to be taken before a 
veteran who has been found to be uncooperative while seeking 
vocational training may be relegated to "discontinued" status 
where services to the veteran may be terminated under 
38 C.F.R. §§ 21.197-21.198 (2007).  

Significantly, beginning in December 2005, the RO 
meticulously followed the required regulatory steps that were 
outlined by the Court so as to assure the veteran's 
understanding of . . . [t]he specific responsibilities of the 
veteran in the process of developing and implementing a 
program of rehabilitation services, especially the specific 
responsibility for satisfactory conduct and cooperation.  
38 C.F.R. § 21.362(b), (b)(3)); and 38 C.F.R. § 21.364 (2007)

In the Board's view, the VA met its obligation to assist the 
veteran in 1989 by according him the opportunity to undergo 
aptitude tests and medical evaluations for the purpose of 
determining the need for Chapter 31 training and feasibility 
of his chosen vocational goal.  Additionally, the veteran was 
offered employment assistance under Chapter 31 and was 
requested to provide pertinent information in reference to 
his current employment.  Nevertheless, the record shows that  
the veteran refused to cooperate.  Under the law the veteran 
is required to cooperate in the completion of the initial 
evaluation, for purposes of developing an appropriate 
rehabilitation plan.  

The Board recognizes the veteran's argument that his 
counseling psychologist failed to provide detailed 
information regarding the requested examinations.  However, 
it must be emphasized that in the Board's November 1991 
remand, it was specifically indicated that aptitude tests and 
psychiatric examination were necessary for the purpose of 
determining the veteran's eligibility for Chapter 31 
benefits, as well as the feasibility regarding completion of  
his vocational goals.  The Board notes that the veteran 
declined to cooperate in providing the necessary information. 

On the basis of the record which is available for appellate  
review, the Board concurs with the 1989 counseling 
psychologist's determination that the veteran did not meet 
the governing legal criteria for additional Chapter 31 
benefits at that time.  Further, given the veteran's failure 
to cooperate both in 1989 and more recently, there is no 
support in the current record that he is unable to obtain 
employment consistent with his abilities, aptitudes or 
interests.  

With respect to the question of whether the discontinuance of 
the veteran Chapter 31 vocational assistance program was 
proper, the factual evidence above sets out in detail the 
steps taken by the V, R & E Counselor following the 
reinstatement of the veteran's application for Chapter 31 
services in December 2005.  The correspondence from the 
Counselor to the veteran documents that the veteran was moved 
to "interrupted status" in March 2006, and after a 30 day 
period, was moved to "discontinued status" in April 2006, 
following the requisite "special review" of the proposed 
discontinuance action by a V, R & E Officer.  See 38 C.F.R. 
§§ 21.197-.198 (2007).  It is clear from the carefully worded 
correspondence from the V, R & E Counselor to the veteran 
(See the letters dated December 6, 2005, December 21, 2005, 
January 26, 2006, March 3, 2006, and April 3, 3006.) that 
every effort was made to assure that all appropriate actions 
had been taken to help the veteran continue in his program 
before discontinuing benefits and services.  The veteran was 
afforded prior written notification of any adverse action (38 
C.F.R. § 21.420(d)) and was fully informed in writing of the 
reasons for the change in status (38 C.F.R. § 21.180(d)).  

On the other hand, it is equally clear that in the face of 
these reasonable efforts on the part of the V, R & E 
Counselor to develop and implement the veteran's program of 
rehabilitative services, the veteran failed to maintain 
satisfactory conduct or cooperation during the process.  In 
fact, the veteran's failure to cooperate was not only 
manifest by acts of omission, but by intentional defiance of 
the V, R & E Counselor's efforts to schedule a face-to-face 
meeting or get any required information from the veteran.  
The veteran's February 21, 2006, letter to the V, R & E 
Counselor, stated his position very clearly.  The veteran 
indicated his refusal to attend any scheduled counseling 
appointments, and clearly evinced that there would be no 
further cooperation on his part with the Counselor.  

The preponderance of the evidence shows that the veteran 
failed to maintain satisfactory conduct or cooperation after 
all reasonable counseling efforts had been made by the V, R & 
E Counselor, and that it was reasonably unlikely that any 
further efforts on the part of the Counselor would be 
effective.  Based upon that finding, it was proper to 
discontinue services and assistance to the veteran.  See 38 
C.F.R. § 21.364(a) and McRae v. Brown, 9 Vet. App. 229, 233-
34 (1996).

The veteran has contended that VA delays have prejudiced his 
case and implicitly believes that he should be accorded the 
specific Chapter 31 vocational rehabilitation benefits that 
he seeks because of those delays.  In this regard, the Board 
points out that the VA has a duty to develop all facts 
pertinent to  the veteran's claim.  See Murphy v. Derwinski,  
1 Vet. App. 78 (1990).  Therefore, necessary delays in order 
to afford the veteran the opportunity to provide the required 
evidence must be undertaken.  Moreover, it must be  
emphasized that the veteran's failure to cooperate has 
contributed to the delay in adjudicating his claim. 

In conclusion, the Board finds that the preponderance of the 
evidence of record indicates that the veteran's Chapter 31 
benefits were properly terminated for the veteran's failure 
to cooperate with the VA in establishing his plan of 
vocational rehabilitation.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code, is denied.  

The discontinuance of the veteran's vocational rehabilitation 
program benefits, pursuant to 38 U.S.C.A. Chapter 31, was 
proper.




			
	BARBARA B. COPELAND                           RONALD W. 
SCHOLZ
	            Veterans Law Judge                                     
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


